Third District Court of Appeal
                               State of Florida

                            Opinion filed July 9, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-1841
                          Lower Tribunal No. 09-9846
                             ________________


                                Shalone Lewis,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, David L. Tobin,
Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, for appellant.

     Pamela Jo Bondi, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.


Before SALTER, LOGUE and SCALES, JJ.

      PER CURIAM.

      Shalone Lewis appeals his convictions and sentences on revocation of

probation. We affirm the convictions as none of the issues raised on appeal have
merit. However, we remand the case to the trial court to correct the defendant’s

sentences to impose concurrent, not consecutive, habitual violent felony offender

sentences.

      The Florida Supreme Court’s recent opinion in Cotto v. State, 39 Fla. L.

Weekly S327 (Fla. May 15, 2014), reiterated its holding in Hale v. State, 630 So.

2d 521, 525 (Fla. 1993), that it is error to impose consecutive sentences under the

habitual violent felony offender statute for convictions that arose from a single

criminal episode. These sentences are illegal and can be remedied on plenary

appeal, regardless of the defendant’s failure to preserve the issue. Lipford v. State,

736 So. 2d 62 (Fla. 1st DCA 1999); Jordan v. State, 754 So. 2d 876 (Fla. 1st DCA

2000). Because this error is evident on the face of this record, we remand the case

for the trial court to impose concurrent sentences. The defendant need not be

present.

      Affirmed and remanded.




                                          2